19-05053-cag Doc#128 Filed 06/08/20 Entered 06/08/20 08:57:43 Main Document Pg 1 of
                                         2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: June 08, 2020.

                                                     ________________________________________
                                                                CRAIG A. GARGOTTA
                                                        UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

   IN RE:
   LEGENDARY FIELD EXHIBITIONS,                  CASE NO. 19-50900-cag
   LLC, et al.
         DEBTORS.                                CHAPTER 7

   COLTON SCHMIDT, et al.,
       PLAINTIFFS,

   v.                                            ADV. PROC. NO. 19-05053-cag

   AAF PLAYERS, LLC, et al.,                     JUDGE CRAIG A. GARGOTTA
        DEFENDANTS.

                     ORDER ON DEFENDANT THOMAS G. DUNDON’S
               MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM FOR RELIEF

          Before the Court is Defendant Thomas G. Dundon’s Motion to Dismiss for Failure

  to State a Claim for Relief (the “Motion”). The Court, having considered same, finds it

  should grant the Motion in part and deny the Motion in part. It is, therefore,




  Order                                                                            Page 1
19-05053-cag Doc#128 Filed 06/08/20 Entered 06/08/20 08:57:43 Main Document Pg 2 of
                                         2




          ORDERED, for the reasons stated on the record, the Motion is GRANTED with

  regard to Plaintiffs’ promissory estoppel (Count III) cause of action asserted against

  Defendant Thomas G. Dundon contained in Plaintiffs’ Second Amended Class Action

  Complaint for Damages, and such claim is hereby DISMISSED with prejudice to refiling

  same. It is further

          ORDERED, for the reasons stated on the record, the Motion is DENIED with

  regard to Plaintiffs’ fraud (Count V) and promissory fraud (Count VI) causes of action

  asserted against Defendant Thomas G. Dundon contained in Plaintiffs’ Second Amended

  Class Action Complaint for Damages.

                                           ###

  Order prepared and submitted by:
  Jeffrey S. Lowenstein
  Texas Bar No. 24007574
  jlowenstein@bellnunnally.com
  Alana K. Ackels
  Texas State Bar No. 24066760
  aackels@bellnunnally.com
  Brent D. Hockaday
  Texas State Bar No. 24071295
  bhockaday@bellnunnally.com
  Bell Nunnally & Martin LLP
  2323 Ross Avenue, Suite 1900
  Dallas, Texas 75201
  214.740.1400 (Telephone)
  214.740.1499 (Facsimile)

  Attorneys for Defendant
  Thomas G. Dundon


  Order                                                                           Page 2
